Case 7:19-cr-00857-NSR Document 126 Filed 09/11/20 Page 1 of 2
        Case 7:19-cr-00857-NSR Document 126
                                        119 Filed 09/11/20
                                                  08/18/20 Page 2 of 2




response to the motions would not change if Mr. Ellis were to join. Therefore, the government
would not be prejudiced if Your Honor were to grant this request. Accordingly, Mr. Ellis
respectfully requests permission to join in the Omnibus Motions, counts 2 through 5, of co-
defendant Isaac Mallory. Your Honor’s time and consideration of the foregoing request is
greatly appreciated.
                                                   Respectfully Submitted,
                                                   s/
                                                   Lorraine Gauli-Rufo, Esq.
                                                   CJA Attorney for Maurice Ellis

cc: All counsel of record
